EXHIBIT 10.4


HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 3rd day of May, 2018 (the “Grant Date”) by and
between Heska Corporation (the “Company”) and Kevin Wilson (the “Executive”).
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
Section 1.GRANT OF STOCK.
1.1    Precedence of Plan. This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the “Plan”), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
1.2    Grant of Stock. The Company hereby grants to Executive an aggregate of
    33,000     shares of Restricted Stock (the “Shares”), subject to vesting as
provided in Section 2.
Section 2.    UNVESTED SHARES SUBJECT TO FORFEITURE.
2.1    Shares Subject to Forfeiture. The Shares are subject to performance-based
vesting requirements.
a.    The Shares will vest in accordance with the Vesting Schedule attached as
Attachment 1 (incorporated herein by reference).
b.    In the event of a Change of Control prior to the vesting of all Shares,
any remaining unvested Shares will vest. For this purpose, “Change of Control”
means (i) a sale of all or substantially all of the Company’s assets, (ii) any
merger, consolidation, or other business combination transaction of the Company
with or into another corporation, entity, or person, other than a transaction in
which the holders of at least a majority of the shares of voting capital stock
of the Company outstanding immediately prior to such transaction continue to
hold (either by such shares remaining outstanding or by their being converted
into shares of voting capital stock of the surviving entity) a majority of the
total voting power represented by the shares of voting capital stock of the
Company (or the surviving entity) outstanding immediately after such
transaction, (iii) the direct or indirect acquisition (including by way of a
tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) a contested election of Directors, as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board, or (v) a dissolution or liquidation of the Company.


-1-

--------------------------------------------------------------------------------




c.    In the event that Executive’s employment with the Company is terminated at
least one (1) year following the Grant Date because of either (i) Executive’s
death or (ii) Executive’s total and permanent disability, any remaining unvested
Shares will vest. For this purpose, “total and permanent disability” means that,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, the Executive either (i) is unable
to perform the business and professional services in the performance of
Executive's duties, consistent with Executive's position within Heska, as prior
reasonably assigned to Executive by the Board, or (ii) is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Heska employees.
d.    Except as set forth in Attachment 1, in the event that Executive’s
employment with the Company is terminated prior to the vesting of all Shares for
any reason other than death or total and permanent disability, Executive will
forfeit all right to any unvested Shares. In the event that Executive’s
employment with the Company is terminated prior to one (1) year following the
Grant Date because of either (i) Executive’s death or (ii) Executive’s total and
permanent disability, Executive will forfeit all right to any unvested Shares.
2.2    Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
Section 3.    STOCKHOLDER RIGHTS
3.1    Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 2, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
3.2    Exercise of Stockholder Rights. Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
3.3    Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company’s discretion:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL


-2-

--------------------------------------------------------------------------------




REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY.
Section 4.    RESPONSIBILITY FOR TAXES.
4.1    Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
4.2    Withholding. In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law. The Company in its discretion
may permit Executive to satisfy all or part of Executive’s withholding or income
tax obligations by having the Company withhold all or a portion of the Shares
that otherwise would be issued to Executive on vesting.
Section 5.    MISCELLANEOUS.
5.1    Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive’s service in any
capacity.
5.2    Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
5.3    Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
5.4    Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
5.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado as applied to contracts
between Colorado residents to be wholly performed within the State of Colorado.


-3-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


EXECUTIVE
 
 
HESKA CORPORATION
 
 
 
a Delaware corporation
 
 
 
 
 
/s/ Kevin Wilson
 
By:
/s/ Jason Napolitano
 
 
 
Title:
Chief Operating Officer, Chief Strategist and Secretary
 
 
 







-4-

--------------------------------------------------------------------------------









Attachment 1




VESTING SCHEDULE


The Shares will vest in accordance with the terms and conditions set forth in
Executive’s Employment Agreement of even date herewith. In the event of any
conflict between the terms and conditions of this Restricted Stock Grant
Agreement and the Employment Agreement, the Employment Agreement shall govern
and control.





--------------------------------------------------------------------------------






Attachment 2





--------------------------------------------------------------------------------





ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto   ( ) shares of the Common Stock of Heska Corporation, standing in my name
on the books of said corporation represented by Certificate No. herewith and do
hereby irrevocably constitute and appoint     
to transfer said stock on the books of the within-named corporation with full
power of substitution in the premises.


Dated: , 20 .
Signature:                 


                                                 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 20__.






Instruction:
Please do not fill in any blanks other than the signature line.













-1-